Citation Nr: 1620345	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-34 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left fifth (little) finger disorder, to include left carpal tunnel syndrome and osteoarthritis.


REPRESENTATION

Appellant represented by: The American Legion 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from January 30, 1963, to March 5, 1963.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the RO in Buffalo, New York.

In March 2015, the Board remanded this appeal for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  

Although the Veteran requested a Board hearing on the VA Form 9, his representative subsequently informed the RO on April 16, 2013, that he wished to withdraw the request.


FINDING OF FACT

The Veteran did not sustain additional disability of the left fifth finger as a result of training, hospital care, medical or surgical treatment, or an examination by VA.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a left fifth finger disorder have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has incurred a disability of the left fifth finger as a result of VA hospital care in March 2009.  In a VA Form 21-4238 (Statement in Support of Claim) dated December 1, 2009, the Veteran stated that he had two occasions where a device was applied to the larger joint of the left "baby" finger, which he believes occurred on March 24, and 31, 2009, while he was an in-patient at the VA hospital in Syracuse, New York.  He stated that, presently, the finger is numb and there is loss of function.  On a VA Form 21-4238 dated April 6, 2010, the Veteran offered a slightly different account.  Instead of a "device" being applied to his finger, he stated that pain and numbness of the left fifth finger started with a finger stick test, and he has had continuous pain and numbness since that incident.  

A July 24, 2012, Physical Medicine Rehab Consult reveals the Veteran's account that, in March 2009, someone was testing his blood sugar and tested him in the proximal interphalangeal joint of his left pinky, instead of the tip of his finger.  Since this test, his entire left "pinky" finger has been numb.  At the time of the report, he denied any current pain but stated that he can get sporadic pain in the finger.  His primary complaint was numbness (VBMS record 06/19/2015).  

When a claimant incurs additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  

To be awarded compensation under section 1151, a claimant must show that (1) VA treatment (or other qualifying event) resulted in additional disability, and that (2) the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,262 (1998).

To determine whether additional disability exists, the claimant's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained, upon which the claim is based, is compared to the claimant's condition after such treatment, examination, or program has stopped.  38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  38 C.F.R. § 3.361(c)(1). 

The proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent.  38 C.F.R. § 3.361(d)(1).  

Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(2).

In order for additional disability to be compensable, it must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  The additional disability must have been the result of injury flowing directly from the actual provision of care, treatment, or examination furnished by VA.  Id. at 101.  The mere fact that a claimant is harmed by an event that occurs coincidentally with VA care, treatment, or an examination is not sufficient to establish causation.  Mangham v. Shinseki, 23 Vet. App. 284, 287 (2009).  The relevant issue is whether VA's direct actions caused harm.  Id. at 289.

A review of VA outpatient records reveals that the Veteran incurred a non-ST segment elevation myocardial infarction on March 10, 2009, and was admitted to the Syracuse, New York, VA Medical Center.  He was subsequently transferred to the Buffalo, New York, VA Medical Center, where a three-vessel coronary bypass was performed on March 17, 2009.  He was discharged home on March 24, 2009.  Nursing Notes on March 21, and 24, reveal monitoring of blood glucose via finger sticks (VBMS record 07/21/2010).  Just prior to discharge, he had complained to his doctor about some gastrointestinal (GI) symptoms.  He was readmitted the following day and an upper-GI scope was performed and the Veteran was found to have duodenal ulcers.  

The Board notes that, at no time during the Veteran's hospitalizations in March 2009 did he complain of any symptoms related to his left fifth finger.  The first reference to symptoms came in a May 12, 2009, Primary Care Telephone Encounter, at which time the Veteran reported "4th" finger numbness at the distal phalange since being hospitalized in Buffalo and getting a finger stick.  He reported occasional shooting pain from the tip of his finger that shoots to his wrist (VBMS record 12/30/2009). 

A June 23, 2009, Primary Care Note reveals complaint of pain and numbness/loss of feeling in the fifth digit of the left hand ever since he was in the hospital.  However, he reported that he was feeling better.  He had full range of motion of the finger.  There was some discomfort in the distal interphalangeal joint.  An X-ray was taken which revealed moderate degenerative arthritis of the distal interphalangeal joint of the left fifth finger.  The left hand and wrist were otherwise negative.

An August 4, 2009, Telephone Care Note reveals the Veteran's complaint that the whole left side of his left hand was now painful.  A September 22, 2009, electromyogram (EMG)/nerve conduction study (NCS) report reveals that electrodiagnostic evaluation of the left arm was most consistent with a mild left median neuropathy at the wrist or left carpal tunnel syndrome.  EMG of the left upper extremity showed no evidence of an acute motor radiculopathy (VBMS record 12/30/2009).

With respect to the diagnosis of arthritis of the distal interphalangeal joint of the left fifth finger, it is not the distal interphalangeal joint (DIP), but the proximal interphalangeal joint (PIP) which the Veteran has stated was the site of the finger stick.  

The Veteran has also been diagnosed with carpal tunnel syndrome, as shown on a September 22, 2009, EMG/NCS Report (VBMS record 12/30/2009) and Guyon's Canal syndrome, as shown in a July 24, 2012, Physical Medicine Rehab Consult (VBMS record 06/19/2015). 

While the Veteran has a musculoskeletal disorder of the left fifth finger as well as a neurological disorder affecting the left fifth finger, there is no medical opinion that purports to relate either disorder to finger sticks conducted by VA or to any episode of VA medical treatment.  The Veteran's lay assertions are the only evidence in favor of such a relationship.  

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of a bone disease such as arthritis to a finger stick, or multiple finger sticks, is not the equivalent of relating a broken bone to a specific injury, nor is relating a neurological disease such as carpal tunnel syndrome or Guyon's Canal syndrome-disorders resulting from nerve impingement at the wrist-to a needle stick of the finger.  See Dorland's Illustrated Medical Dictionary 280, 284, 302 (31st ed. 2007), defining Guyon's canal, canalis ulnaris, and carpal, respectively).  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements, insofar as they purport to establish such a relationship, are not competent evidence.  

The only competent evidence provided by the Veteran is his description of the onset of symptoms, a matter which is capable of lay observation.  While establishing a temporal correspondence in the onset of symptoms and VA treatment would generally be sufficient evidence to obtain a medical opinion as to actual causation, c.f McClendon v. Nicholson, 20 Vet App. 79, 81 (2006), it is not sufficient evidence to establish actual causation or to render such causation at least as likely as not.  VA care must result in additional disability, not just correspond in time with its onset.  As already discussed, competent evidence of causation, as opposed to mere coincidence, is required.  Here, the Board ordered an examination to determine the nature of any current disorder of the left fifth finger and an opinion as to whether any current disorder is related to the needle stick.  The Veteran failed to report for that examination.  Based on the evidence of record, the Board finds that a preponderance of the evidence is against the element of actual causation of additional disability of the left fifth finger by VA hospital care.  

As there is no actual causation, the question of proximate cause need not be addressed.  Mangham, 23 Vet. App. at 287-88; Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  See also 38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  However, the Board notes that this is also a medical question for which there is no competent evidence in favor of the claim.  

The Board notes that there is no issue regarding informed consent in this case as the action claimed, taking a blood sample, is not the type of procedure contemplated to require documentation of informed consent under 38 C.F.R. § 17.32(d).  

In sum, while the Veteran has several disorders affecting the left upper extremity and which may affect the left fifth finger, a preponderance of the evidence is against any relationship of causation or aggravation between blood drawn by needle in March 2009, or any other VA treatment, and the incurrence of any disorder of the left fifth finger.  Accordingly, the Board concludes that entitlement to compensation under the provisions of 38 U.S.C. § 1151 for a disorder of the left fifth finger is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in December 2009 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records, including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  

As discussed above, the Veteran failed to appear for a VA examination scheduled to evaluate his claim.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655 (b) or (c), as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).

As discussed by the Board in the March 2015 remand, a VA examination and opinion are necessary to decide this claim.  The opinion is necessary to address the questions of actual and proximate causation of any current left fifth finger disorder and VA medical care.  The examination is necessary because the nature of the disorder is uncertain.  There are multiple diagnoses pertaining to the left upper extremity.  However, there remains considerable uncertainty as to which, if any, of these diagnoses is responsible for his symptoms or whether he has any current symptoms.  Notably, he essentially argued that he had lost the use of his left little finger in the VA Form 9 dated August 13, 2010, but in a July 24, 2012, Physical Medicine Rehab Consult, he reported only numbness, stating that he had no pain.  Findings on examination revealed that there was no stiffness or swelling, there was normal range of motion, and grip strength exceeded that demonstrated for the right hand.  The examiner found that there was essentially no functional impairment associated with the left fifth finger.

Having found that an examination and opinion were necessary to decide the claim, the next question is whether good cause was demonstrated for the failure to report.  Here, the Veteran has not provided any explanation for his failure to report for the scheduled examination despite having been notified in the September 2015 Supplemental Statement of the Case that his failure to report was a significant contributor to the denial of his claim.  Accordingly, the Board finds that good cause has not been demonstrated.  

The Board finds that a claim of entitlement to compensation under the provisions of 38 U.S.C. § 1151 is an original compensation claim, and that the appropriate action in this case is to decide the claim based on the evidence of record.  No further attempts at obtaining an examination and opinion are necessary.  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's March 2015 remand instructions by requesting information and appropriate releases from the Veteran regarding treatment for his left fifth finger disorder, requesting records as appropriate, providing notice as appropriate, and scheduling a VA examination.  


ORDER

Compensation under the provisions of 38 U.S.C. § 1151 for a left fifth finger disorder is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


